DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "126" and "26" have both been used to designate the “axis”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “26” in figure 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference figure mentioned in the description: FIG 4A mentioned in paragraph [0033].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation "the first end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "first pivot connection" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the input end”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunimori (US3154302 hereinafter “Kunimori”).

	With regard to claim 1, 
	A powered actuation mechanism for operating a closure panel device coupled to one of a closure panel and a vehicle body of a vehicle, the closure panel operated between a closed position and a partially open position, the mechanism including: 
	a motor (22) operatively coupled to a control member (30); and 
	a lever body (33, 39, 40) comprising an input end (40) and an output end (39), the output end (39) coupled (via 21) to the closure panel device (35, 47) for driving the closure panel device (35, 47) in response to driving of the input end (40) by the control member (30), the input end (40) coupled (via 21) to the closure panel (20); 
	wherein operation of the motor (22) causes movement of the control member (30) over a first range of motion (clockwise) in order to couple with the input end (40) for driving the closure panel device (35, 47) in a first direction (see figure 5), and over a second range of motion (counterclockwise) in order to couple with the input end (40) for driving the closure panel device (35, 47) in a second direction (see figure 6) opposite the first direction (see figure 6).

	With regard to claim 2, 
wherein operation of the motor (22) causes movement of the control member (30) over a third range of motion (final stopped position) between the first (rotating clockwise) and second (rotating counter clockwise) ranges of motion in order to decouple (see figure 1) from the input end (40) for allowing the closure panel device (35) to operate independently of the control member (30).

	With regard to claim 3, 
wherein the control member (30) is a control disk comprising a pin (34) configured to engage and disengage the lever body when rotated (see figures 1, 5, and 6).

	With regard to claim 11, 
wherein the control member (30) is a disk coupled to the motor (22) via a set of gears (23).

	With regard to claim 15, 
	A method for operating a powered actuation mechanism coupled to a closure panel device connected to one of a closure panel and a vehicle body of a vehicle, the closure panel operated between a closed position and a partially open position, the method including: 
	operating a motor (22) during a first stage of actuation, the motor (22) operatively coupled to a control member (30) having a control connection (34) engaged with a pivotal lever body (33, 39, 40) coupled to the closure panel device (35, 47), in order to move the control connection (34) to pivotally drive the lever body (33, 39, 40) to drive the closure panel device (35, 47) in a first direction (see figure 5); and 
	operating the motor (22) during a second stage of actuation in order to move the control connection (34) to pivotally drive the lever body (33, 39, 40) to drive the closure panel device (33, 39, 40) in a second direction (see figure 6) opposite the first direction.

	With regard to claim 18, 
operating the motor (22) causes movement of the control member (30) over a third stage of actuation (see figure 1) between the first stage of actuation and the second stage of actuation in order to decouple (see figure 1) from the input end (40) for facilitating the closure panel device (35, 47) to operate independently of the control member (30).

	With regard to claim 19,
wherein the control member (30) is a control disk comprising a pin (34) configured to engage and disengage the lever body (33, 39, 40) when rotated (see figure 5 and 6).

	With regard to claim 20, 
wherein the lever body (33, 39, 40) comprises an input end (40) and an output end (39), the output end (39) coupled (via 21) to the closure panel device (35, 47) for driving the closure panel device (35, 47) in response to driving of the input end (40) by the control member (30), the input end (40) coupled to either the closure panel (20).

Allowable Subject Matter
Claims 4, 8, 12, 14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637